

116 HR 8422 IH: Coronavirus College Access and Completion Emergency Relief Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8422IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Ms. Kendra S. Horn of Oklahoma (for herself, Mr. Young, Ms. Kuster of New Hampshire, Ms. Dean, Mr. Keating, Miss González-Colón of Puerto Rico, Mr. Cox of California, Mr. Van Drew, Ms. Moore, Mrs. Axne, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide additional appropriations for TRIO programs, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus College Access and Completion Emergency Relief Act.2.Additional appropriations for TRIO programs(a)In general(1)Amounts appropriatedThere is appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, $450,000,000 for fiscal year 2021, for grants and contracts under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.), for the purpose of expanding program capacity to serve more low-income, first-generation students, students with disabilities, veterans, unemployed adults, and other qualified individuals and to provide such students technology support.(2)Allocation of fundsFrom the amounts appropriated under paragraph (1), the Secretary of Education shall allot—(A)$250,000,000 for grants to each recipient receiving funding under such chapter for fiscal year 2020 to expand program capacity to serve more qualified individuals, of which—(i)$32,000,000 shall be for Educational Opportunity Centers programs under section 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16);(ii)$54,000,000 shall be for Talent Search programs under section 402B of the Higher Education Act of 1965 (20 U.S.C. 1070a–12); and(iii)the remainder of such funds shall be for all programs under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.); and(B)notwithstanding any other provision of law, $200,000,000 for grants to each recipient receiving funding under such chapter for fiscal year 2020 to allow those recipients to provide technology support to students, which may include support for broadband access and computer hardware and software.(b)Applicability of terms and conditionsExcept as specified in subsection (a)(2)(B), the terms and conditions that apply to grants under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.) shall apply to grants made with funds made available under subsection (a).(c)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose.